Case 2:20-cr-00034-BWC Document 34 Filed 09/15/20 Page 1 of 4



                                                                        FILED
                                                             John E. Triplett, Acting Clerk
                                                              United States District Court

                                                         By MGarcia at 10:38 am, Sep 15, 2020
Case 2:20-cr-00034-BWC Document 34 Filed 09/15/20 Page 2 of 4
Case 2:20-cr-00034-BWC Document 34 Filed 09/15/20 Page 3 of 4
Case 2:20-cr-00034-BWC Document 34 Filed 09/15/20 Page 4 of 4
